Citation Nr: 0633052	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of eligibility for nonservice-connected 
pension benefits.





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1955 to March 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 


FINDINGS OF FACT

1. In an unappealed rating decision in March 1998, the RO 
denied the veteran's claim for nonservice-connected pension 
benefits because the veteran did not have wartime service to 
be eligible for the benefit. 

2. The evidence received since the March 1998 decision does 
not raise a reasonable possibility of substantiating the 
claim for nonservice-connected pension benefits based on 
eligibility.


CONCLUSIONS OF LAW

1. The March 1998 rating decision by the RO denying the 
veteran's claim for nonservice-connected pension benefits 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2. The additional evidence presented since the March 1998 
decision is not new and material, and the claim for 
nonservice-connected pension benefits is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to 
a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to eligibility for nonservice-connected pension 
benefits.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally submitted a claim for nonservice-
connected pension benefits in January 1997.  The claim was 
denied by the RO in March 1998 on grounds that the veteran 
did not have wartime service to be eligible for the benefit.  
The veteran did not appeal the rating decision and the rating 
decision became final.  38 .F.R. § 3.104.

As a result, the claim for nonservice-connected pension 
benefits may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision in 
March 1998 by the RO consisted of service medical records, 
including an enlistment examination in May 1955 and covering 
the first period of enlistment, the veteran's DD 214 for his 
second enlistment from March 1959 to March 1963, private 
medical records, and statements from the veteran.

The evidence previously considered showed that from about 
October 1959 to the time he was separated from service in 
1963 the veteran was stationed either aboard the USS Plymouth 
Rock (LSD-29) or at the Navy Amphibious Base at Little Creek, 
Virginia.  

In April 2004, the veteran submitted the current application 
to reopen the claim for nonservice-connected pension 
benefits.  

The additional evidence consists of a DD-214 for the 
veteran's first enlistment, that is, from June 1955 to March 
1959. 

The additional evidence is not new and  material because it 
opposes rather than supports the claim as it shows only 
peacetime service and not service during a period of war.  
The additional evidence does not change the basic problem in 
this case - the veteran's lack of wartime service, which was 
the basis for the prior denial of the claim. 

Eligibility for pension benefits exists when a veteran has 
active service of 90 days or more during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The periods of war are 
defined by regulation at 38 C.F.R. § 3.2.  The veteran's 
active military service occurred between two periods of war, 
that is, between the Korean Conflict that ended on January 
31, 1955, and the Vietnam Era, beginning on February 28, 
1961, and ending on May 7, 1975, inclusive, in the case of a 
veteran who served in the Republic of Vietnam during that 
period, and the period beginning on August 5, 1964, and 
ending on May 7, 1975, inclusive, in all other cases.  38 
C.F.R. § 3.2(f). 

While the veteran claims that he is entitled to nonservice-
connected pension benefits because he served aboard the USS 
Telfair as an ammunition supplier in Korea and he served 
aboard the USS Benington in Vietnam, the evidence of record 
does not establish that the veteran was active duty during 
the Korean Conflict, that is, before January 31, 1955, or 
that he served on the USS Benington at any time from February 
1961 to March 1963 or that the veteran was in Vietnam at any 
time from February 1961 to March 1963. 

The additional evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of wartime service, and therefore, the 
additional evidence is not new and material as it does not 
raise a reasonable possibility of substantiating the claim 
for nonservice-connected pension benefits.


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim for nonservice-connected 
pension benefits is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


